AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of North Carolina


                    United States of America
                               v.                                          )
              RICCARDO MERCELLUS DAVEY
                                                                           )
                                                                           )   Case No: 5:02-CR-201-1H
                                                                           )   USM No: 21204-056
Date of Original Judgment:         MARCH 18, 2003                          )
Date of Previous Amended Judgment:   10/31/19                              )   LAURA WASCO
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

                    AMENDED ORDER REGARDING MOTION FOR SENTENCE
                      REDUCTION PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)
         Upon motion of ✔ the defendant          the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)(1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
              DENIED.        ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

the last judgment issued) of   360                     months is reduced to 280                                  .
                                             (Complete Parts I and II of Page 2 when motion is granted)

Additionally, the term of supervised release is reduced to four years.

This matter is before the court on remand from the Fourth Circuit. The court specifically notes it has considered all the filings in
this matter, including defendant's post sentencing conduct in this matter. The court notes defendant is now 57 years old and has
spent almost 19 years in custody. He has a consistent employment history, very few infractions, has been working on obtaining his
GED and taking educational, vocational, and other courses. He maintains contact with his family.

The statutory range has lowered from 10 years to life to 5 to forty years. Defendant was sentenced under a mandatory guidelines
scheme. Here, where there are positive post-sentencing factors, the court finds a sentence below the guideline range is appropriate.
As a first-time drug offender who has positive post-sentencing conduct, the court finds it appropriate to reduce his sentence to a
term of 280 months, still a lengthy sentence.



If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated March 18, 2003
shall remain in effect. IT IS SO ORDERED.


Order Date:         5/6/21
                                                                                                       Judge’s signature


Effective Date:
                     (if different from order date)                                                Printed name and title
